Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 16-19, drawn to a copolymer.
Group II, claim(s) 8, drawn to a process of preparing a copolymer.
Group III, claim(s) 9 and 11, drawn to a composition comprising a copolymer.
Group IV, claim(s) 10, drawn to an aqueous emulsion.
Group V, claim(s) 12 and 15, drawn to a fabric.
Group VI, claim(s) 13-14, drawn to a method of liquid- and soil-repellent impregnation of textile fabrics.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species Election 1: Applicant must elect one of the following:
– component a) is a biuret
– component a) is an isocyanurate /polybutadiene
Species Election 2:  Applicant must elect one of the following:
	2.1 – component b) is a polysiloxane
	2.2 – component b) is a polyhydrocarbon/ polybutadiene

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to VI lack unity of invention because even though the inventions of these groups require the technical feature of a combination of biuret/isocyanurate component, polysiloxane/polyhydrocarbon component, and another hydrocarbon component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Traubel et al (US 4207128 A).  Traubel discloses a polyurethane prepared from a triisocyanate that is a biuret [Example 1B, col 7 lines 13-20], a polysiloxane diol, and a myristyl alcohol [Example 2]. 


During a telephone conversation with Philip McCann on 9/2/2022 a provisional election was made without traverse to prosecute the invention of Group I, Species 1.1 and 2.1, claims 1, 3-7 and 16-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 and 8-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 3-7 and 16-19 are objected to because of the following informalities: the claims have each been amended to change the preamble from the plural “Copolymers” or “The copolymers according to claim” to the singular “A copolymer” or the “The copolymer according to claim”. However, the rest of the claim language remains plural, such as in claim 3 which states “The copolymer according to Claim 1 are free of halogen atoms”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the following phrases are unclear as to whether they are required limitations because of the words in italics:
P4 line 14: preferably hexamethylene . . . 
P5 line 8: preferably a polysiloxane . . .
P6 lines 8-9: may be selected from methoxy . . . 
P6 line 17: preferably having . . .
Additionally, claim 6, in the last line of page 5, starts to define the “sum total of a3 and b3” but never does. 
Claim 7 is indefinite because it depends from claim 6 and does not remedy the deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 16-17 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Traubel et al (US 4207128 A).  
Traubel discloses a polyurethane prepared from a triisocyanate that is a biuret 1,6-hexane diisocyanate [Example 1B, col 7 lines 13-20], a polysiloxane diol, and a myristyl alcohol [Example 2]. Traubel discloses [Example 2] that the polysiloxane is that of Example A9 of US 3789027 A:

    PNG
    media_image1.png
    35
    557
    media_image1.png
    Greyscale

[col 7 of US 3789027 A]. 
The polyurethane may also include aromatic diamines as chain extenders such as tolylene diamine [col 8 lines 42-51]. The Example 2 also includes other diol components such as a polyester component of diethylene glycol polyadipate [col 11 line 2] which when linking two biuret compounds will read on the claimed component a) having 2 biuret structures. 




Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 16-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mullick et al (US 20120148774 A1).
Mullick discloses a polyurethane prepared from a) an isocyanate trimer having biuret or isocyanurate groups, b) a soft segment diol including polysiloxanes and polyhydrocarbons, and c) an end-capping compound with a surface active group having the formulae:

    PNG
    media_image2.png
    188
    427
    media_image2.png
    Greyscale
[abstract, 0008, 0031].
The surface active groups are preferably fluorinated alkyl groups, but they may instead be hydrocarbons [0035, 0065]. For demonstration purposes, examples SMM4 [p9] and SMM9 [Fig. 1i] are shown:

    PNG
    media_image3.png
    387
    755
    media_image3.png
    Greyscale

wherein HLBP is a hydrogenated-hydroxyl terminated polybutadiene [0085] and N-3200 is a biuret of HDI [0084]

    PNG
    media_image4.png
    324
    828
    media_image4.png
    Greyscale

Wherein the soft segment is a polysiloxane and the N3200 is a biuret of HDI [0084]. So the ratio of component c) to component a) is 2 in each of the examples. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that from the disclosure of the examples with fluoroalkyl surface active groups in Mullick as well as the disclosure of hydrocarbon as a surface active group, the ordinarily skilled artisan would immediately envisage the analogous hydrocarbon end-groups of the fluoroalkyl groups, therefore the claims are anticipated. Furthermore, Examiner also holds the opinion that the exemplified alkylene-fluoroalkyl end groups seen in SMM4, SMM9 and the other structures already reads on the broadest reasonable interpretation of a “hydrocarbon” in the claimed component c).  
In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Finally, the ordinarily skilled artisan, even if they disagreed with Examiner’s interpretation of alkylene-fluoroalkyl groups reading on  “hydrocarbon” groups, they would agree that the hydrocarbon analogues of would behave similarly to the alkylene-fluoroalkyl of Mullick in predictable ways. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766